Citation Nr: 1802459	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral neurologic disability of the upper extremities.

4.  Entitlement to service connection for a bilateral neurologic disability of the lower extremities.

5.  Entitlement to service connection for a circulatory system disability.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard of the Commonwealth of Puerto Rico from May 1961 to March 1971 and from August 1976 to June 1982.  He had a period of active duty for training (ACDUTRA) with the Army National Guard of the United States from August 1961 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.

In October 2015, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal is considered.

In the October 2015 Board remand, the RO was instructed to secure the Veteran's service treatment records from all periods of service, all private treatment records, attempt to verify the Veteran's duty status in June 1981 and afford the Veteran with a VA medical examination.  The Board notes that efforts have been made to obtain the Veteran's service treatment records and the RO has associated them with the electronic claims file and the Veteran has been afforded a VA examination.  However, the Board finds that the RO has failed to determine the Veteran's duty status for the period of June 1981.  The record reflects that several attempts have been made to the State Adjutant General of Puerto Rico to determine the Veteran's duty status in June 1981 however; all the correspondences mailed out have been returned because the location was vacant.  Moreover, the record reflects that private medical records have been requested on the Veteran's behalf; however, the medical records that are associated with the electronic claims file belong to a different Veteran.  Lastly, the June 2016 VA examiner based her opinion on the absence of clear definitive evidence of the Veteran's duty status in June 1981.  Therefore, the Board finds that October 2015 remand directives were not substantially complied with.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that an additional remand is required to comply with the Board's October 2015 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source to obtain the appropriate address needed to obtain a copy of the Veteran's complete Official Military Personnel File, to attempt to verify his periods of ACDUTRA and inactive duty training (INACDUTRA) with the Army National Guard (to specifically include his duty status in June 1981), and to attempt to obtain all line of duty determinations regarding the Veteran's service with the Army National Guard.  Continue search efforts until it is clear that additional request would be futile, and notify the Veteran as appropriate. 

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a back disability, a neck disability, a neurologic disability, and a circulatory system disability, to include the dates of any such treatment.  Ensure that the records received are for the correct Veteran.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

All obtained records should be associated with the evidentiary record.

3.  Upon completion of the above, if there is enough corroborating evidence to suggest that the Veteran's June 1981 injury occurred during service, forward the Veteran's electronic file to the VA examiner who completed the June 2016 examination.  If the June 2016 examiner is unavailable, forward the file to a suitable replacement for preparation of an addendum opinion regarding the etiology of the Veteran's claims.  The addendum opinion should contemplate any new evidence received, and should address the Veteran's contention that his conditions are due to an in-service injury.  A new examination should be scheduled if the examiner deems it necessary to prepare the addendum medical opinion.  The entire file should be reviewed by the examiner and such review should be noted.

For all diagnosed back disabilities, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability (a) is the result of disease or injury during a verified period of ACDUTRA; or (b) is the result of injury during a verified period of INACDUTRA.  In addressing these questions, the examiner is instructed to review the June 1981 STRs and explain their clinical significance.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  After completion of the above development, and any additional development deemed necessary, readjudicate the claims.  If a benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case (SSOC).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




